Citation Nr: 0907278	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of reduction of the appellant's VA compensation 
benefits based upon incarceration, effective from November 
26, 2003, to August 25, 2004.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from June 1978 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The appellant testified before the 
Board in June 2007; a transcript of that hearing was prepared 
and has been included in the claims folder for review.  

The appellant received a letter from the RO in February 2005 
notifying him that an overpayment had been created as a 
result of the issue here on appeal and that withholding of 
benefits would begin in May 2005.  The appellant responded in 
an April 2005 letter that VA should (1) dismiss the 
overpayment and (2) dismiss any funds owed by him because his 
incarceration for a fifth degree felony was unconstitutional.  
As of the date of this decision, there is no indication that 
these issues have been adjudicated.  Thus, the Board again 
REFERS the issue of entitlement to waiver of recovery of an 
overpayment of disability compensation to the RO for its 
initial consideration, as appropriate (including any referral 
to its Committee on Waivers and Compromises).

In September 2007, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional information.  The claim has since been 
returned to the Board for review.  

[It is noted that the individual before whom the appellant 
testified in June 2007 is no longer at the Board.  The 
appellant was informed of this and asked whether he desired 
to provide testimony before another member of the Board.  The 
appellant declined this opportunity.]




FINDINGS OF FACT

1.  Effective November 26, 2003, VA reduced the appellant's 
disability compensation to the 10 percent rate based on 
conviction of a felony offense.

2.  The appellant's conviction for which he was incarcerated 
does not meet the definition of a felony for VA purposes.  


CONCLUSION OF LAW

The reduction of the appellant's disability compensation to 
the 10 percent rate, effective November 26, 2003, was not 
proper.  38 U.S.C.A. § 1114, 5313 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with supplemental statements of 
the case and various notice letters have notified the 
appellant of any type of evidence needed to substantiate his 
claim.

The appellant has come before the Board claiming that the RO 
erred when it notified him that it would be withholding 
compensation benefits from him because he was incarcerated in 
the state of Ohio for a felony.  The record indicates that 
the appellant has been awarded a 100 percent disability 
rating for schizophrenia.  In later 2003, the VA learned that 
the appellant was incarcerated at the Cuyahoga County 
Correction Center, effective September 26, 2003.  
Confirmation of that incarceration occurred in February 2004 
via a Social Security Administration (SSA) Prison Match.  The 
appellant was advised that VA proposed to reduce his benefits 
based on the conviction of a felony.

Under 38 C.F.R. § 3.665(a) (2008), any person who is 
incarcerated in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation in excess of the amount specified in 38 
C.F.R. § 3.665(d) (2008) beginning on the 61st day of 
incarceration.  Under this section, an appellant who has a 
combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
evaluated as 10 percent disabling beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 1114(a) (West 2002).  See 
also 38 U.S.C.A. § 5313 (West 2002).  For purposes of 38 
C.F.R. § 3.665 (2008), a felony is any offense punishable by 
death or imprisonment for a term exceeding one year, unless 
specifically categorized as a misdemeanor under the law of 
the prosecuting jurisdiction (emphasis added).  In this 
instance, the RO has informed the appellant that his benefits 
would be adjusted for the period from September 26, 2003, to 
August 25, 2004.  

The appellant has objected to this reduction.  He has 
admitted that he was convicted of a felony in the state of 
Ohio.  However, he has reported that his conviction was for a 
"fifth degree felony".  He maintains that this type of 
"felony" conviction is not a felony for VA purposes, and as 
such, his VA compensation should not be reduced. 

A review of Ohio state law indicates that there are five 
types of felonies.  The Ohio Revised Code 2929.14 and 2929.18 
provides the types of punishments (fines and terms of 
imprisonments) that will be assigned for each type of felony 
conviction.  The Ohio Revised Code lists the prison terms for 
a fifth degree felony - they are six, seven, eight, nine, 
ten, eleven, or twelve months, and a fine of up to $2500.00 
(US dollars).  If an individual is convicted of a first, 
second, third, or fourth degree felony, they may be 
imprisoned for a term exceeding one year.  Per the Cuyohoga 
County Clerk in the Court of Common Pleas, the veteran was 
convicted of a fifth degree felony.  A copy of that 
conviction is contained in the claims folder.  

38 C.F.R. § 3.665 (2008) is very specific in its definition 
of a felony in that it describes the transgression as one in 
which an individual can receive imprisonment for a period 
exceeding one year.  In other words, the amount of possible 
prison time must exceed 365 days.  However, in the 
appellant's case, he was only eligible for imprisonment of 
365 days and not one day more.  As such, on its face, the 
appellant's felony conviction does not fall within the VA 
regulations that define a felony.  Therefore, based on the 
evidence of record, the Board finds that the requirements of 
38 C.F.R. § 3.665(a) (2008) are not met since the statutory 
definition of felony is not met.

As such, the reduction in his VA compensation benefits to the 
10 percent rate effective September 26, 2003, was not proper 
and his VA benefits should be reinstated to the applicable 
rate.


ORDER

The reduction of the appellant's disability compensation 
benefits due to incarceration was not proper and the 
appellant's appeal is granted.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


